                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF TENNESSEE

   HABCO STRUCTURAL SPECIALISTS,    )
   INC.,                            )
                                    )
         Plaintiff,                 )
                                    )
   v.                               )                    Docket No. 1:20-cv-120
                                    )
   HOMESTEAD JOIST REINFORCEMENT    )
   LLC, COLBY YARGER, MICHELLE RAY, )
   STEVEN MELANCON, and NATHANIEL )
   HICKS,                           )
                                    )
         Defendants.                )


                         PROPOSED AGREED SCHEDULING ORDER


         Pursuant to the agreement of the parties, as indicated by counsels’ signatures below, and

  for good cause shown, the Court hereby ORDERS that the following Scheduling Order shall

  govern the parties for purposes of Plaintiff’s Preliminary Injunction request:

             a. June 17, 2020 – Plaintiff shall file its Motion for Preliminary Injunction,

                 Memorandum of Law in Support, and any supporting documentation. Plaintiff’s

                 Memorandum shall be limited to no more than 25 pages.

             b. June 23-25, 2020 – Plaintiff shall make available for deposition Marjorie Hodge,

                 as well as any affiant or declarant within its control and take all reasonable steps to

                 make those outside its control available that are relied upon by Plaintiff in its

                 Motion for Preliminary Injunction, Memorandum of Law in Support, or supporting

                 documentation. The scope of these depositions is limited to the trade secret claims

                 and the affidavits or declarations, if any, submitted by the deponent. Each person’s

                 deposition shall be limited to no more than four (4) hours.



Case 1:20-cv-00120-TAV-SKL Document 27-1 Filed 06/05/20 Page 1 of 3 PageID #: 183
            c. July 8, 2020 – Defendants shall file their opposition to Plaintiff’s Motion for

               Preliminary Injunction and any supporting documentation. Defendants’ opposition

               shall be limited to no more than 25 pages.

            d. July 13-15, 2020 – Defendants shall make available for deposition Colby Yarger,

               as well as any affiant or declarant within their control and take all reasonable steps

               to make those outside their control available that are relied upon by Defendant in

               its opposition to Plaintiff’s Motion for Preliminary Injunction. The scope of these

               depositions is limited to the trade secret claims and the affidavits or declarations, if

               any, submitted by the deponent. Each person’s deposition shall be limited to no

               more than four (4) hours.

            e. July 22, 2020 – Plaintiff shall file its reply to Defendant’s opposition. Plaintiff’s

               reply shall be limited to no more than fifteen (15) pages.

            f. As soon as practical thereafter, the Court shall set a hearing on Plaintiff’s Motion

               for Preliminary Injunction.



  ENTERED this ____ day of June, 2020.




                                                       Honorable Thomas A. Varlan
                                                       Honorable Susan K. Lee




Case 1:20-cv-00120-TAV-SKL Document 27-1 Filed 06/05/20 Page 2 of 3 PageID #: 184
  Dated: June 5, 2020                CHAMBLISS, BAHNER & STOPHEL, P.C.

                                     By: /s/ Stephen D. Barham
                                     Stephen D. Barham (BPR # 019292)
                                     Kelly Blair Etchells, BPR # 035998)
                                     Liberty Tower
                                     605 Chestnut Street, Suite 1700
                                     Chattanooga, TN 37450
                                     Telephone: (423) 756-3000
                                     Facsimile: (423) 265-9574
                                     Email: sbarham@chamblisslaw.com
                                             ketchells@chamblisslaw.com

                                     Attorneys for Plaintiff


                                     BREEDING HENRY BAYSAN PC

                                     By: /s/ Adam R. Duggan
                                     Bradley L. Henry (BPR # 025447)
                                     Matthew W. Olinzock (BPR # 037948)
                                     Adam R. Duggan (BPR # 035121)
                                     900 South Gay Street, Suite 1950
                                     Knoxville, TN 37902
                                     Telephone: (865) 670-8535
                                     Facsimile: (865) 670-8536
                                     Email: bhenry@bhblegal.com
                                             molinzock@bhblegal.com
                                             aduggan@bhblegal.com

                                     Attorneys for Defendants




Case 1:20-cv-00120-TAV-SKL Document 27-1 Filed 06/05/20 Page 3 of 3 PageID #: 185
